DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 37 - 52 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 9 of U.S. Patent No. 9,789,210 B1 (“US’210”). 

1. A method of ultrasound contrast imaging a subject comprising (a) activating a phospholipid suspension with a perfluorocarbon gas to form lipid-encapsulated gas microspheres, wherein the phospholipid suspension comprises a phospholipid solution having DPPA, DPPC and MPEG5000-DPPE, in a mole % ratio of 10 to 82 to 8 (10:82:8), in propylene glycol, the MPEG5000-DPPE selected as having a calcium concentration of less than 115 parts per million (ppm), and the phospholipid solution having a calcium concentration of less than 0.7 ppm (implies activating within a container so gas is contained and able to interact with phospholipid suspension), (b) administering the lipid-encapsulated gas microspheres to a subject, and (c) obtaining an ultrasound image of the subject. 
2. A method of ultrasound contrast imaging a subject comprising (a) activating a phospholipid suspension with a perfluorocarbon gas to form lipid-encapsulated gas microspheres, wherein the phospholipid suspension comprises a phospholipid solution made under a methanol and toluene free condition and a methyl t-butyl ether free condition and having DPPA, DPPC and MPEG5000-DPPE, in a mole % ratio of 10 to 82 to 8 (10:82:8), in propylene glycol, the MPEG5000-DPPE having a calcium concentration of less than 115 parts per million (ppm), and the phospholipid solution having a calcium concentration of less than 0.7 ppm, (b) administering the lipid-encapsulated gas microspheres to a subject, and (c) obtaining an ultrasound image of the subject. 
3. The method of claim 2, wherein the calcium concentration is determined using atomic 
4. The method of claim 1, wherein the calcium concentration is determined using atomic absorption spectroscopy. 

6. The method of claim 2, wherein the calcium concentration is determined using inductively coupled plasma-mass spectrometry (ICP-MS). 
7. The method of claim 1, wherein the calcium concentration of DPPA is less than 780 ppm, the calcium concentration of DPPC is less than 90 ppm, and the calcium concentration of propylene glycol is less than 0.7 ppm. 
8. The method of claim 2, wherein the calcium concentration of DPPA is less than 780 ppm, the calcium concentration of DPPC is less than 90 ppm, and the calcium concentration of propylene glycol is less than 0.7 ppm. 
9. The method of claim 2, wherein MPEG5000-DPPE is selected as having a calcium concentration of less than 115 ppm.

Claims 37 - 52 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 8 of U.S. Patent No. 9,913,919 B2 (“US’919”). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 37 - 52 of the instant application are generic to all that is recited in claims 1 - 8 of US’919.  That is, claims 1 - 8 of US’919 fall entirely within the scope of claims 37 - 52 or, in other words, claims 37 - 52 are anticipated by claims 1 - 8 of US’919.  Specifically, the claims of US’919 teach the following:
1. A method for preparing lipid-encapsulated gas microspheres comprising combining DPPA, DPPC and MPEG5000-DPPE, in propylene glycol to form a phospholipid solution, the MPEG5000-DPPE selected as having a calcium concentration of less than 115 parts per million (ppm), wherein the phospholipid solution has a calcium concentration of less than 0.7 ppm, combining the phospholipid solution with an aqueous solution to form a phospholipid suspension, and activating the phospholipid suspension with a perfluorocarbon gas to form lipid-
2. The method of claim 1, wherein DPPA, DPPC and MPEG-5000-DPPE are present in a mole % ratio of 10 to 82 to 8 (10:82:8). 
3. The method of claim 2, wherein calcium concentration of DPPA is less than 780 ppm, calcium concentration of DPPC is less than 90 ppm, and the calcium concentration of propylene glycol is less than 0.7 ppm. 
4. The method of claim 1, wherein calcium concentration of DPPA is less than 780 ppm, calcium concentration of DPPC is less than 90 ppm, and calcium concentration of propylene glycol is less than 0.7 ppm. 
5. A method for preparing lipid-encapsulated gas microspheres comprising combining DPPA, DPPC and MPEG5000-DPPE in propylene glycol, in a methanol and toluene free and methyl t-butyl ether free condition, to form a phospholipid solution, wherein MPEG5000-DPPE has a calcium concentration of less than 115 parts per million (ppm) and wherein the phospholipid solution has a calcium concentration of less than 0.7 ppm, combining the phospholipid solution with an aqueous solution to form a phospholipid suspension, and activating the phospholipid suspension with a perfluorocarbon gas, to form lipid-encapsulated gas microspheres. 
6. The method of claim 5, wherein DPPA, DPPC and MPEG-5000-DPPE are present in a mole % ratio of 10 to 82 to 8 (10:82:8). 
7. The method of claim 6, wherein calcium concentration of DPPA is less than 780 ppm, calcium concentration of DPPC is less than 90 ppm, and the calcium concentration of propylene glycol is less than 0.7 ppm. 
8. The method of claim 5, wherein calcium concentration of DPPA is less than 780 ppm, calcium concentration of DPPC is less than 90 ppm, and calcium concentration of propylene glycol is less than 0.7 ppm.

Claims 37 - 39 and 45 - 47 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 25 - 32 of copending Application No. 15/889,429 (“APP’429”).
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 37 - 39 and 45 - 47 of the instant application are generic to all that is recited in claims 25 - 32 of APP’429.  That is, claims 25 - 32 of APP’429  fall entirely within the scope of claims 37 - 39 and 45 - 47 or, in other words, claims 37 - 39 and 45 - 47 are anticipated by claims 25 - 32 of APP’429.  Specifically, the claims of APP’429 teach the following:
25. A method for preparing a phospholipid suspension useful for preparing lipid-encapsulated gas microspheres comprising combining one or more phospholipids and a non-aqueous solvent, in a methanol and toluene free and methyl t-butyl ether free condition, to form a phospholipid solution having calcium and/or magnesium present, at a combined concentration of less than 0.7 ppm, and combining the phospholipid solution with an aqueous solution to form a phospholipid suspension.  
26. The method of claim 25, wherein the one or more phospholipids comprise (a) DPPC and MPEG-5000-DPPE or (b) DPPA, DPPC and MPEG-5000-DPPE.  
27. The method of claim 26, wherein DPPA has a combined calcium and magnesium concentration of less than 780 ppm, DPPC has a combined calcium and magnesium concentration of less than 90 ppm, and MPEG5000-DPPE has a combined calcium and magnesium concentration of less than 115 ppm.  
28. The method of claim 25, wherein the non-aqueous solvent comprises propylene glycol.  
29. The method of claim 25, wherein the non-aqueous solvent has a combined calcium and magnesium concentration of less than 0.7 ppm.  
30. The method of claim 25, wherein the phospholipid solution has no detectable phospholipid precipitate.  

32. The method of claim 25, wherein the non-aqueous solvent comprises propylene glycol and glycerol.
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 37 - 52 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 18 of U.S. Patent No. 10,220,104 B2 (“US’104”). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 37 - 52 of the instant application are generic to all that is recited in claims 1 - 18 of US’104.  That is, claims 1 - 18 of US’104 fall entirely within the scope of claims 37 - 52 or, in other words, claims 37 - 52 are anticipated by claims 1 - 18 of US’104.  Specifically, the claims of US’104 teach the following:
1. A method for preparing a phospholipid suspension useful for preparing an ultrasound contrast agent comprising combining DPPA, DPPC and MPEG5000-DPPE, in propylene glycol to form a phospholipid solution, the MPEG5000-DPPE selected as having a calcium concentration of less than 115 parts per million (ppm), wherein the phospholipid solution has a calcium concentration of less than 0.7 ppm, and combining the phospholipid solution with an aqueous solution to form a phospholipid suspension. 
2. The method of claim 1, wherein DPPA, DPPC and MPEG-5000-DPPE are present in a mole % ratio of 10 to 82 to 8 (10:82:8). 
3. The method of claim 1, wherein calcium concentration of DPPA is less than 780 ppm, calcium concentration of DPPC is less than 90 ppm, and the calcium concentration of propylene glycol is less than 0.7 ppm. 

5. The method of claim 1, further comprising placing the phospholipid suspension in a container. 
6. The method of claim 5, further comprising introducing a perfluorocarbon gas into the container. 
7. The method of claim 5, wherein the container comprises perfluorocarbon gas. 
8. The method of claim 6, wherein the perfluorocarbon gas is perfluoropropane gas. 
9. The method of claim 7, wherein the perfluorocarbon gas is perfluoropropane gas. 
10. A method for preparing a phospholipid suspension useful for preparing an ultrasound contrast agent comprising combining DPPA, DPPC and MPEG5000-DPPE in propylene glycol, in a methanol and toluene free and methyl t-butyl ether free condition, to form a phospholipid solution, wherein MPEG5000-DPPE has a calcium concentration of less than 115 parts per million (ppm), and wherein the phospholipid solution has a calcium concentration of less than 0.7 ppm, and combining the phospholipid solution with an aqueous solution to form a phospholipid suspension. 
11. The method of claim 10, wherein DPPA, DPPC and MPEG-5000-DPPE are present in a mole % ratio of 10 to 82 to 8 (10:82:8). 
12. The method of claim 10, wherein calcium concentration of DPPA is less than 780 ppm, calcium concentration of DPPC is less than 90 ppm, and the calcium concentration of propylene glycol is less than 0.7 ppm. 
13. The method of claim 11, wherein calcium concentration of DPPA is less than 780 ppm, calcium concentration of DPPC is less than 90 ppm, and calcium concentration of propylene glycol is less than 0.7 ppm. 
14. The method of claim 10, further comprising placing the phospholipid suspension in a container. 

16. The method of claim 14, wherein the container comprises perfluorocarbon gas. 
17. The method of claim 15, wherein the perfluorocarbon gas is perfluoropropane gas.
18. The method of claim 16, wherein the perfluorocarbon gas is perfluoropropane gas.

Claims 37 - 52 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 18 of U.S. Patent No. 10,583,208 B2 (“US’208”). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 37 - 52 of the instant application are generic to all that is recited in claims 1 - 18 of US’208.  That is, claims 1 - 18 of US’208 fall entirely within the scope of claims 37 - 52 or, in other words, claims 37 - 52 are anticipated by claims 1 - 18 of US’208.  Specifically, the claims of US’208 teach the following:
1. A method of ultrasound contrast imaging a subject comprising (a) combining an aqueous solvent with a phospholipid solution to form a phospholipid suspension, and activating the phospholipid suspension with a perfluorocarbon gas to form lipid-encapsulated gas microspheres (implies activating within a container so gas is contained and able to interact with phospholipid suspension), wherein the phospholipid solution comprises DPPA, DPPC, MPEG5000-DPPE, and propylene glycol, the MPEG5000-DPPE selected as having a combined calcium and magnesium concentration of less than 115 parts per million (ppm), and the phospholipid solution having a combined calcium and magnesium concentration of less than 0.7 ppm, (b) administering the lipid-encapsulated gas microspheres to a subject, and (c) obtaining an ultrasound image of the subject. 
2. The method of claim 1, wherein DPPA, DPPC and MPEG5000-DPPE are present in molar percentages of 5-15%, 77-90% and 5-15%, respectively. 

4. The method of claim 1, wherein the perfluorocarbon gas is perfluoropropane gas. 
5. The method of claim 1, wherein the combined calcium and magnesium concentration of DPPA is less than 780 ppm, the combined calcium and magnesium concentration of DPPC is less than 90 ppm, and the combined calcium and magnesium concentration of propylene glycol is less than 0.7 ppm. 
6. The method of claim 1, wherein the phospholipid solution comprises DPPA, DPPC, MPEG5000-DPPE and propylene glycol, and the aqueous solvent comprises water, propylene glycol and glycerol, and wherein the phospholipid suspension comprises DPPA, DPPC, MPEG5000-DPPE, propylene glycol, water and glycerol. 
7. The method of claim 6, wherein water, glycerol and propylene glycol are present in a ratio of about 8:1:1 in the phospholipid suspension. 
8. The method of claim 6, wherein the aqueous solvent further comprises one or more salts. 
9. The method of claim 6, wherein the aqueous solvent further comprises one or more buffers. 
10. A method of ultrasound contrast imaging a subject comprising (a) combining an aqueous solvent with a phospholipid solution to form a phospholipid suspension, and activating the phospholipid suspension with a perfluorocarbon gas to form lipid-encapsulated gas microspheres, wherein the phospholipid suspension is formed under a methanol and toluene free condition and a methyl-t-butyl ether free condition, the phospholipid solution comprises DPPA, DPPC, MPEG5000-DPPE, and propylene glycol, the MPEG5000-DPPE having a combined calcium and magnesium concentration of less than 115 parts per million (ppm), and the phospholipid solution having a combined calcium and magnesium concentration of less than 0.7 ppm, (b) administering the lipid-encapsulated gas microspheres to a subject, and (c) obtaining an ultrasound image of the subject. 

12. The method of claim 10, wherein DPPA, DPPC and MPEG5000-DPPE are present in a % mole ratio of about 10 to 82 to 8. 
13. The method of claim 10, wherein the perfluorocarbon gas is perfluoropropane gas. 
14. The method of claim 10, wherein the combined calcium and magnesium concentration of DPPA is less than 780 ppm, the combined calcium and magnesium concentration of DPPC is less than 90 ppm, and the combined calcium and magnesium concentration of propylene glycol is less than 0.7 ppm. 
15. The method of claim 10, wherein the phospholipid solution comprises DPPA, DPPC, MPEG5000-DPPE and propylene glycol, and the aqueous solvent comprises water, propylene glycol and glycerol, and wherein the phospholipid suspension comprises DPPA, DPPC, MPEG5000-DPPE, propylene glycol, water and glycerol. 
16. The method of claim 15, wherein water, glycerol and propylene glycol are present in a ratio of about 8:1:1 in the phospholipid suspension. 
17. The method of claim 15, wherein the aqueous solvent further comprises one or more salts. 
18. The method of claim 15, wherein the aqueous solvent further comprises one or more buffers.

Claims 37 - 52 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 28 - 35 of copending Application No. 17/325,176 (APP’176”).
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 37 - 52 of the instant application are generic to all that is recited in claims 28 - 35 of APP’176.  That is, claims 28 - 35 of APP’176 fall entirely within the scope of claims 37 
28. A method of ultrasound contrast imaging a subject comprising selecting an MPEG5000-DPPE having a calcium concentration of less than 115 parts per million (ppm), combining the MPEG5000-DPPE with DPPA, DPPC and propylene glycol, to form a phospholipid solution having a calcium concentration of less than 0.7 ppm, combining the phospholipid solution with an aqueous solution to form a phospholipid suspension, activating the phospholipid suspension with a perfluorocarbon gas to form lipid- encapsulated gas microspheres (implies activating within a container so gas is contained and able to interact with phospholipid suspension), administering the lipid-encapsulated gas microspheres to a subject, and obtaining an ultrasound image of the subject.  
29. The method of claim 28, wherein DPPA, DPPC and MPEG-5000-DPPE are present in the phospholipid solution in a mole % ratio of 10 to 82 to 8 (10:82:8).  
30. The method of claim 28, wherein DPPA has a calcium concentration of less than 780 ppm, DPPC has a calcium concentration of less than 90 ppm, and propylene glycol has a calcium concentration of less than 0.7 ppm.  
31. The method of claim 28, wherein the perfluorocarbon gas is perfluoropropane gas.Application No.: 17/325,176- 3 - Docket No.: N0469.70144US09 Second Preliminary Amendment  
32. A method of ultrasound contrast imaging a subject comprising selecting an MPEG5000-DPPE having a combined calcium and magnesium concentration of less than 115 parts per million (ppm), combining the MPEG5000-DPPE with DPPA, DPPC and propylene glycol, to form a phospholipid solution having a combined calcium and magnesium concentration of less than 0.7 ppm, combining the phospholipid solution with an aqueous solution to form a phospholipid suspension, activating the phospholipid suspension with a perfluorocarbon gas to form lipid- encapsulated gas microspheres, administering the lipid-encapsulated gas microspheres to a subject, and obtaining an ultrasound image of the subject.  
33. The method of claim 32, wherein DPPA, DPPC and MPEG-5000-DPPE are present in the phospholipid solution in a mole % ratio of 10 to 82 to 8 (10:82:8).  

35. The method of claim 32, wherein the perfluorocarbon gas is perfluoropropane
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 37 - 52 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 28 - 40 of copending Application No. 17/325,173 (APP’173”).
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 37 - 52 of the instant application are generic to all that is recited in claims 28 - 40 of APP’173.  That is, claims 28 - 40 of APP’173 fall entirely within the scope of claims 37 - 52 or, in other words, claims 37 - 52 are anticipated by claims 28 - 40 of APP’173.  Specifically, the claims of APP’173 teach the following:
28. A method for preparing a phospholipid suspension useful for preparing lipid- encapsulated gas microspheres comprising forming, in the presence of one or two but not all three of methanol, toluene and MTBE, a phospholipid solution that comprises (a) DPPA, DPPC, MPEG5000-DPPE and propylene glycol, and (b) calcium and/or magnesium at a combined concentration of less than 0.7 ppm, and combining the phospholipid solution with an aqueous solution to form a phospholipid suspension.  
29. The method of claim 28, wherein the MPEG5000-DPPE comprises calcium and/or magnesium at a combined concentration of less than 115 ppm.  
30. The method of claim 28, wherein the phospholipid solution is formed in the presence of methanol.  

32. The method of claim 28, wherein the phospholipid solution is formed in the presence of toluene.  
33. The method of claim 29, wherein the phospholipid solution is formed in the presence of toluene.  
34. The method of claim 28, wherein the phospholipid solution is formed in the presence of methanol and toluene.  
35. The method of claim 29, wherein the phospholipid solution is formed in the presence of methanol and toluene.  
36. The method of claim 28, wherein the phospholipid solution is formed in the presence of MTBE.  
37. The method of claim 29, wherein the phospholipid solution is formed in the presence of MTBE.  
38. The method of claim 28, wherein DPPA, DPPC and MPEG5000-DPPE are present in the phospholipid solution in a mole % ratio of 10 to 82 to 8 (10:82:8).  
39. The method of claim 28, wherein DPPA comprises calcium and/or magnesium at a combined concentration of less than 780 ppm, DPPC comprises calcium and/or magnesium at a combined concentration of less than 90 ppm, and propylene glycol comprises calcium and/or magnesium at a combined concentration of less than 0.7 ppm.  
40. A method of ultrasound contrast imaging a subject comprising preparing a phospholipid suspension according to claim 28, activating the phospholipid suspension with a perfluorocarbon gas to form lipid- encapsulated gas microspheres (implies activating within a container so gas is contained and able to interact with phospholipid suspension), administering the lipid-encapsulated gas microspheres to a subject, and obtaining an ultrasound image of the subject.


Conclusion
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Lamberski whose telephone number is (571)270-3781.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.